On Application nor Rehearing.
McEnery, J.
Plaintiffs apply for a rehearing solely for the pur-pose of requesting the court to amend the decree, reserving all Tights and actions plaintiffs have to recover damages against defendants. While it is unnecessary to thus amend the decree, we will do so.
The decree heretofore rendered in the case is therefore amended, ■so as to reserve to plaintiffs all rights and actions they may have against defendants for damages. This amendment to the decree will not release plaintiffs from costs.